UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 10, 2007 THIRD CENTURY BANCORP (Exact Name of Registrant as Specified in Charter) Indiana 000-50828 20-0857725 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 80 E. Jefferson Street, Franklin, Indiana 46131 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (317) 736-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition By press release the Company reported its earnings for the quarter ended June 30, 2007. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not Applicable. (b) Pro Forma Financial Information.Not Applicable. (c) Shell Company Transactions.Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: 99.1 Press release dated August 10, 2007, announcing the Company’s reported earnings for the quarter ended June 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. THIRD CENTURY BANCORP DATE: August 10, 2007 By: /s/ Robert D. Heuchan Robert D. Heuchan President and Chief Executive Officer
